Title: Notes of Cabinet Meeting on the President’s Address and Messages to Congress, 28 November 1793
From: Jefferson, Thomas
To: 


Nov 28. We met at the President’s.
I read over a list of the papers copying to be communicated to Congress on the subject of Mr. Genet. It was agreed that Genet’s letter of Aug. 13. to the President, mine of Aug. 16. and Genet’s of Nov. to myself and the Atty. Genl. desiring a prosecution of Jay and King should not be sent to the legislature: on a general opinion that the discussion of the fact certified by Jay and King had better be left to the channel of the newspapers, and in the private hands in which it now is than for the Presidt. to meddle in it, or give room to a discussion of it in Congress.
E.R. had prepared a draught of the Speech. The clause recommending
 fortifications was left out, but that for a military academy was inserted. I opposed it, as unauthorised by the constn. H. and K. approved it without discussion. E.R. was for it, saying that the words of the constn. authorising Congress to levy taxes &c for the common defence, might comprehend it. The President said he would not chuse to recommend any thing against the constitution, but if it was doubtful, he was so impressed with the necessity of this measure, that he would refer it to Congress, and let them decide for themselves whether the constn. authorized it or not. It was therefore left in. I was happy to see that R. had, by accident, used the expression ‘our republic’ in the speech. The President however made no objection to it, and so as much as it had disconcerted him on a former occasion with me, it was now put into his own mouth to be pronounced to the two houses of legislature.
No material alterations were proposed or made in any part of the draught.
After dinner, I produced the draught of messages on the subject of France and England, proposing that that relative to Spain should be subsequent and secret.
H. objected to the draught in toto. Said that the contrast drawn between the conduct of France and England amounted to a declaration of war. He denied that Fr. had ever done us favors, that it was mean for a nation to acknolege favors, that the dispositions of the people of this country towards France he considered as a serious calamity, that the Executive ought not by an echo of this language to nourish that disposition in the people. That the offers in commerce made us by France were the offspring of the moment, of circumstances which would not last, and it was wrong to receive, as permanent, things merely temporary. That he could demonstrate that Gr. Br. shewed us more favors than France. In complaisance to him I whittled down the expressions without opposition, struck out that of ‘favors antient and recent’ from France, softened some terms and omitted some sentiments respecting Gr. Br. He still was against the whole, but insisted that at any rate it should be a secret communication, because the matters it stated were still depending. These were 1. the inexecution of the treaty 2. the restraining our corn commerce to their own ports and those of their friends. Knox joined Hamilton in every thing. Randolph was for the communications, that the documents respecting the 1st. should be given in as public, but that those respecting the 2d. should not be given to the legislature at all but kept secret. I began to tremble now for the whole, lest all should be kept secret. I urged especially the duty now incumbent on the Presidt. to lay before the legislature and the public what had passed on the inexecution of the treaty, since Mr. Hammond’s answer of this month might be considered as the last we should ever have; that therefore it could no
 longer be considered as a negociation pending. I urged that the documents respecting the stopping our corn ought also to go: but insisted that if it should be thought better to witholed them, the restriction should not go to those respecting the treaty: that neither of these subjects was more in a state of pendancy, than the recall of Mr. Genet, nevertheless no scruples had been expressed. The Presidt. took up the subject with more vehemence than I have seen him shew, and decided without reserve that not only what had passed on the inexecution of the treaty should go in as public (in which H. and K. had divided in opinion from R. and myself) but also that those respecting the stopping our corn should go in as public (wherein H. K. and R. had been against me). This was the first instance I had seen of his deciding on the opinion of one against that of three others, which proved his own to have been very strong.
